Citation Nr: 0532392	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-38 818	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for a ganglion cyst of the left wrist.



ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1979 to 
April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.



FINDING OF FACT

The medical evidence of record demonstrates that the 
veteran's service-connected left wrist disability is 
manifested by very slight limitation of motion and additional 
functional loss during flare-ups.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for a ganglion cyst of the left wrist are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024-5215 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for a ganglion cyst of the left wrist.  As such, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

By a May 2004 rating decision, the appellant was service 
connected for a ganglion cyst of the left wrist and an 
initial noncompensable evaluation under Diagnostic Codes 
5015-7819 was assigned effective from May 1, 2004.  In a 
rating decision issued in December 2004, the evaluation for 
the left wrist disability was increased to 10 percent, 
effective from May 1, 2004.  Currently, the veteran's left 
wrist disability is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024-5215, limitation of motion of the 
wrist.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

According to VA standards, normal range of motion of the 
wrist is as follows:  wrist dorsiflexion (extension) 0 to 70 
degrees; wrist palmar flexion 0 to 80 degrees; wrist ulnar 
deviation 0 to 45 degrees; and wrist radial deviation 0 to 20 
degrees.  38 C.F.R. § 4.71, Plate I.

Limitation of motion of the major wrist is rated 10 percent 
when palmar flexion is limited in line with forearm, or when 
dorsiflexion is less than 15 degrees.  This is the maximum 
rating for limitation of wrist motion.  38 C.F.R. § 4.71a, 
Code 5215.

A 20 percent evaluation may be assigned for favorable 
ankylosis of the minor wrist in 20 degrees to 30 degrees 
dorsiflexion and a 30 percent evaluation is warranted for the 
dominant wrist.  A 30 percent evaluation may be assigned 
under this diagnostic code for ankylosis of the minor wrist 
in any other position, except favorable and a 40 percent 
rating is warranted for the dominant wrist; a 40 percent 
evaluation requires unfavorable ankylosis in any degree of 
palmar flexion, or with ulnar or radial deviation and a 50 
percent rating is warranted for the dominant wrist.  38 
C.F.R. § 4.71, Diagnostic Code 5214.
Additionally, a disability of the musculoskeletal system is 
the inability to perform normal working movement with normal 
excursion, strength, speed, coordination, and endurance; 
weakness is as important as limitation of motion; a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant on motion.  The provisions of 38 C.F.R. §§ 4.45 and 
4.59 also contemplate inquiry into whether there is 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Diagnostic codes predicated 
on limitation of motion require consideration of a higher 
rating based on functional loss due to pain on use or due to 
flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a rating in excess of 10 percent for a ganglion cyst 
on the left wrist.  At the December 2004 VA examination, the 
veteran reported subjective complaints of flare-ups occurring 
5 to 6 times a year lasting from two to eight weeks duration.  
The veteran reported that during flare-ups, he has difficulty 
writing, using a computer, and gripping.  The veteran also 
reported that he avoids activities, sports, and repetitive 
use during flare-ups.  On objective examination, a 1 cm. 
ganglion cyst was noted over the distal left radius of the 
left wrist.  Slight limitation of motion of the left wrist 
was noted for palmar flexion (zero to 70) and ulnar flexion 
(zero to 30).  There were no complaints of pain on motion.  

Based on a review of the evidence of record, the Board 
concludes that the schedular criteria for a compensable 
evaluation for a ganglion cyst on the right wrist have not 
been met under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  
However, the Board has specifically considered the guidance 
of DeLuca (discussing 38 C.F.R. §§ 4.40, 4.45) and agrees 
that, in this case, the evidence of functional loss following 
extensive repetitive use presents a disability picture that 
more nearly approximates the criteria for the assignment of a 
10 percent disability rating under DC 5015.  The December 
2004 VA examiner noted that he could see where with any 
extended repetitive use, the ganglion cyst could easily cause 
episodes of tendonitis.  In addition, the examiner noted that 
after viewing the photographs of the ganglion cyst during a 
flare-up, he could easily see that the veteran would have 
additional limitation during flare-ups because of the size of 
the cyst.

The Board notes that 10 percent is the maximum rating that 
can be awarded under Diagnostic Code 52115.  Higher ratings 
are available under 38 C.F.R. § 4.71a, Diagnostic Code 5214; 
however, that provision requires the presence of ankylosis, a 
manifestation not present in the veteran's case.  Because the 
veteran is able to move his left wrist, a rating in excess of 
10 percent is not warranted under Diagnostic Code 5214.

Although there are other diagnostic codes that potentially 
relate to impairment of the wrist, after reviewing these 
alternative provisions, the Board can find no basis on which 
to assign an increased rating for the veteran's left wrist 
disability.  For example, there is no evidence of peripheral 
nerve impairment so as to warrant application of Code 8515.  
For the reasons and bases expressed above, the Board 
concludes that an evaluation in excess of 10 percent is not 
warranted for a ganglion cyst of the left wrist.  
Accordingly, the benefit sought on appeal is denied.

There is no evidence of record that the veteran's left wrist 
disability causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable. The percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
left wrist disability.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 
Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The VCAA notice requirements 
have been satisfied by virtue of a letter sent to the 
claimant in November 2003.  That letter advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein and of his/her and VA's respective 
duties for obtaining evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC), and the supplemental SOC (SSOC), he was 
provided with specific information as to why his claim was 
being denied, and of the evidence that was lacking.  

The RO's 2003 letter did not specifically tell the claimant 
to provide any relevant evidence in his or her possession.  
However, he was otherwise fully notified of the need to give 
to VA any evidence pertaining to the claim.  There is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  When considering the notification letters, the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOC (SSOCs), as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to these claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The November 2003 notice letter, which preceded 
the May 2004 rating decision, satisfies the timing element of 
the Pelegrini decision for the veteran's claim on appeal.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  The claimant was afforded medical 
examinations in November 2003 and December 2004.

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for a ganglion cyst of the left wrist is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


